Case 2:19-cv-04599-SVW-SS Document 39 Filed 10/15/19 Page 1 of 3 Page ID #:186




  1 MATTHEW J. MATERN (SBN 159798)
    mmatern@maternlawgroup.com
  2 SCOTT A. BROOKS (SBN 160115)
    sbrooks@maternlawgroup.com
  3 MATTHEW W. GORDON (SBN 267971)
    mgordon@maternlawgroup.com
  4 1230 Rosecrans Avenue, Suite 200
    Manhattan Beach, CA 90266
  5 Tel: (310) 531-1900
    Facsimile: (310) 531-1901
  6
    JAMES M. FINBERG (SBN 114850)
  7 jfinberg@altber.com
    EILEEN B. GOLDSMITH (SBN 218029)
  8 egoldsmith@altber.com
    ALTSHULER BERZON LLP
  9 177 Post Street, Suite 300
    San Francisco, CA 94108
 10 Tel: (415) 421-7151
    Fax: (415) 362-8064
 11
    Attorneys for Plaintiff Howard Fan and
 12 a proposed class of persons similarly
    situated
 13
    (Additional Counsel Listed on Next Page)
 14
 15
                           UNITED STATES DISTRICT COURT
 16
                         CENTRAL DISTRICT OF CALIFORNIA
 17
 18
    HOWARD FAN, individually and on            CASE NO. 2:19-cv-04599-SVW-SS
 19 behalf of all others similarly situated,
                                               [Assigned to Hon. Stephen V. Wilson;
 20               Plaintiff,                   Magistrate Judge: Hon. Suzanne H.
                                               Segal]
 21 vs.
                                               NOTICE OF MOTION AND
 22 DELTA AIR LINES, INC., a Delaware          MOTION FOR PRELIMINARY
    corporation,                               APPROVAL OF CLASS ACTION
 23                                            SETTLEMENT
                 Defendant.
 24
                                               Date: November 18, 2019
 25                                            Time: 1:30 p.m.
                                               Courtroom: 10A
 26
                                               Judge: Hon. Stephen V. Wilson
 27
 28
      NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
      SETTLEMENT
      2:19-cv-04599-SVW-SS
Case 2:19-cv-04599-SVW-SS Document 39 Filed 10/15/19 Page 2 of 3 Page ID #:187




   1        TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2        PLEASE TAKE NOTICE that on November 18, 2019 at 1:30 p.m. or as soon
   3 thereafter as the matter can be heard in Courtroom 10A of the United States District
   4 Court for the Central District of California located at the 350 W. 1st Street, Los
   5 Angeles, California, Plaintiff Howard Fan, will, and hereby does, move the Court as
   6 follows:
   7        1.     To preliminarily approve the Stipulation of Settlement (“Settlement
   8 Agreement”) between Plaintiff and the Proposed Settlement Class, and Defendant
   9 Delta Air Lines, Inc.;
 10         2.     To set dates for the submission of objections and opt-outs;
 11         3.     To set dates for the fairness hearing regarding final approval of the
 12 Settlement Agreement, a class representative service award, administrative fees and
 13 Class Counsel’s motion for an award of attorneys’ fees and costs;
 14         4.     To approve the form and authorize the mailing of the proposed Notice
 15 of Settlement.
 16         5.     To certify the following settlement class:
 17         “All persons employed by Delta Air Lines, Inc., in non-exempt positions in
 18         California (except flight attendants and pilots) at any time from July 1, 2017,
 19         through [The date of preliminary approval] (the “Class Period”).”
 20         6.     Appoint Howard Fan as Class Representative; and
 21         7.     Appoint Altshuler Berzon LLP and Matern Law Group, PC, as Class
 22 Counsel.
 23
 24         This motion is made on the grounds that the Settlement Agreement, which
 25 provides for a non-reversionary payment of $3.5 million, “is the product of serious,
 26 informed, non-collusive negotiations, has no obvious deficiencies, does not
 27 improperly grant preferential treatment to class representatives or segments of the
 28
       NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
       SETTLEMENT
       2:19-cv-04599-SVW-SS
Case 2:19-cv-04599-SVW-SS Document 39 Filed 10/15/19 Page 3 of 3 Page ID #:188




   1 class, and falls within the range of possible approval,” such that preliminary
   2 approval is appropriate. In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078,
   3 1079 (N.D. Cal. 2007) (quoting Schwartz v. Dallas Cowboys Football Club, Ltd.,
   4 157 F. Supp. 2d 561, 570 n.12 (E.D. Pa. 2001)). Further, the proposed notice of
   5 settlement complies with due process requirements and is the “best notice that is
   6 practicable under the circumstances,” as it provides Class Members an opportunity
   7 to fully assess the Settlement, including Plaintiff’s motion for attorneys’ fees and
   8 costs, before deciding whether to opt-out or submit objections. F.R.C.P. 23(c)(2)(B).
   9        The motion is based upon this Notice, the accompanying Memorandum of
 10 Points and Authorities and Declarations of Matthew J. Matern and James M.
 11 Finberg and all exhibits thereto, the complete files and records in this action, and
 12 any other evidence or oral argument which may be considered by the Court at the
 13 time of the hearing.
 14
 15    DATED: October 15, 2019                Respectfully submitted,
 16
                                          By: /S/James M. Finberg
 17                                           James M. Finberg
                                              ALTSHULER BERZON LLP
 18
                                              James M. Finberg
 19                                           Eileen B. Goldsmith
 20                                           MATERN LAW GROUP, PC
                                              Matthew J. Matern
 21                                           Scott A. Brooks
 22                                           Matthew W. Gordon
 23                                           Attorneys for Plaintiff Howard Fan
 24                                           and a proposed class of persons
                                              similarly situated
 25
 26
 27
 28
                                         2
       NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
       SETTLEMENT
       2:19-cv-04599-SVW-SS
